Case 18-26496        Doc 24     Filed 04/16/19     Entered 04/16/19 14:24:04          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 26496
         Shante Boyd

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/20/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/29/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-26496           Doc 24        Filed 04/16/19    Entered 04/16/19 14:24:04              Desc         Page 2
                                                       of 4



 Receipts:

          Total paid by or on behalf of the debtor                    $141.89
          Less amount refunded to debtor                              $134.23

 NET RECEIPTS:                                                                                              $7.66


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $0.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                           $7.66
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $7.66

 Attorney fees paid and disclosed by debtor:                        $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim        Claim         Principal       Int.
 Name                                    Class    Scheduled      Asserted     Allowed          Paid          Paid
 Americash Loans                      Unsecured         500.00           NA             NA           0.00        0.00
 Capital One                          Unsecured      4,276.00            NA             NA           0.00        0.00
 Capital One                          Unsecured           0.00           NA             NA           0.00        0.00
 Capital One                          Unsecured           0.00           NA             NA           0.00        0.00
 Capital One Auto Finance             Unsecured           0.00           NA             NA           0.00        0.00
 Ces/wells Fargo                      Unsecured           0.00           NA             NA           0.00        0.00
 City of Calumet City                 Unsecured         150.00           NA             NA           0.00        0.00
 City of Harvey                       Unsecured         100.00           NA             NA           0.00        0.00
 Comenity Bank/Buckle                 Unsecured           0.00           NA             NA           0.00        0.00
 Comenity Bank/Carsons                Unsecured         604.00           NA             NA           0.00        0.00
 Comenity Bank/Express                Unsecured         974.00           NA             NA           0.00        0.00
 Comenity Bank/Value City Furniture   Unsecured           0.00           NA             NA           0.00        0.00
 Comenity Bank/Victoria Secret        Unsecured      1,902.00            NA             NA           0.00        0.00
 Comenity Capital/mprc                Unsecured          73.00           NA             NA           0.00        0.00
 Comenitybank/New York                Unsecured         351.00           NA             NA           0.00        0.00
 Credit Management, LP                Unsecured      1,764.00            NA             NA           0.00        0.00
 Credit Management, LP                Unsecured           0.00           NA             NA           0.00        0.00
 Dental Care Alliance                 Unsecured          65.68           NA             NA           0.00        0.00
 FedLoan Servicing                    Unsecured    207,377.00            NA             NA           0.00        0.00
 Franklin Collection Service Inc.     Unsecured      1,124.42            NA             NA           0.00        0.00
 Great American Finance               Unsecured           0.00           NA             NA           0.00        0.00
 Homewood Flossmoor Med Assoc S.C     Unsecured          90.00           NA             NA           0.00        0.00
 Illinois Tollway                     Unsecured          62.30           NA             NA           0.00        0.00
 Ingalls Memorial Hospital            Unsecured          40.00           NA             NA           0.00        0.00
 Kay Jewelers                         Unsecured         360.00           NA             NA           0.00        0.00
 LendingClub                          Unsecured      8,467.00            NA             NA           0.00        0.00
 Merrick Bank/CardWorks               Unsecured      2,814.00            NA             NA           0.00        0.00
 Pleasant Dental LLC                  Unsecured         358.00           NA             NA           0.00        0.00
 SPPLUS Corp                          Unsecured         212.00           NA             NA           0.00        0.00
 Sprint                               Unsecured         426.90           NA             NA           0.00        0.00
 Sterling Jewelers Inc.               Unsecured           0.00           NA             NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-26496             Doc 24        Filed 04/16/19    Entered 04/16/19 14:24:04                Desc        Page 3
                                                         of 4



 Scheduled Creditors:
 Creditor                                             Claim         Claim        Claim         Principal       Int.
 Name                                      Class    Scheduled      Asserted     Allowed          Paid          Paid
 Synchrony Bank                         Unsecured           0.00           NA             NA           0.00        0.00
 Synchrony Bank/ JC Penneys             Unsecured      2,369.00            NA             NA           0.00        0.00
 Synchrony Bank/ Old Navy               Unsecured         279.00           NA             NA           0.00        0.00
 Synchrony Bank/Gap                     Unsecured      2,231.00            NA             NA           0.00        0.00
 Synchrony Bank/Walmart                 Unsecured      1,153.00            NA             NA           0.00        0.00
 Target                                 Unsecured         230.00           NA             NA           0.00        0.00
 Target                                 Unsecured           0.00           NA             NA           0.00        0.00
 US Dept of Education                   Unsecured           0.00           NA             NA           0.00        0.00
 Visa Dept Store National Bank/Macy's   Unsecured         437.00           NA             NA           0.00        0.00
 Wadas Dental Center of Munster         Unsecured          51.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim          Principal                 Interest
                                                                   Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                              $0.00                 $0.00               $0.00
       Mortgage Arrearage                                            $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                       $0.00                 $0.00               $0.00
       All Other Secured                                             $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                      $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                   $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                     $0.00                 $0.00               $0.00
        All Other Priority                                           $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                     $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                         $0.00                 $0.00               $0.00


 Disbursements:

           Expenses of Administration                                      $7.66
           Disbursements to Creditors                                      $0.00

 TOTAL DISBURSEMENTS :                                                                                        $7.66




UST Form 101-13-FR-S (9/1/2009)
Case 18-26496        Doc 24      Filed 04/16/19     Entered 04/16/19 14:24:04            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
